Exhibit 10.1

CONSULTING, CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT

This Consulting, Confidentiality and Proprietary Rights Agreement (“Agreement”)
is entered into as of the 31st day of October, 2006, by and between VIASPACE
Inc., a Nevada Corporation and Denda Associates Co., Ltd. (“Consultant”).

WHEREAS, Company desires to engage Consultant to provide certain services as set
forth on the Schedule.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, the parties hereto agree as follows:

1. Engagement. The Company hereby engages Consultant to perform those duties set
forth in the Schedule attached hereto and such other duties as may be requested
from time to time by the Managers of the Company. Consultant hereby accepts such
engagement upon the terms and subject to conditions set forth in this Agreement.

2. Compensation. For the services rendered by Consultant under this Agreement,
the Company shall pay to Consultant the compensation specified in the Schedule,
subject to the terms and conditions set forth in this Agreement.

3. Term and Survivability. The term of this Agreement shall be for a period of
as specified in the Schedule beginning on the Effective Date. Notwithstanding
the foregoing, either party shall have the right to terminate this Agreement at
any time, with or without cause, effective immediately upon 30 days written
notice to the other party.

Upon termination of this Agreement the following sections of this Agreement
shall survive such termination: Sections 3, 5, 6, 7, 8, 10, 12 and 13.

4. Costs and Expenses of Consultant’s Performance. All costs and expenses of
Consultant’s performance hereunder shall be borne by Consultant, unless the
Company agrees in writing to reimburse or pay such costs and expenses or as set
forth on the Schedule attached hereto.

5. Taxes. As an independent contractor, Consultant acknowledges and agrees that
he is solely responsible for the payment of any taxes and/or assessments imposed
on account of the payment of compensation to, or the performance of services by
Consultant pursuant this Agreement, including, without limitation, any
unemployment insurance tax, federal and state income taxes, federal Social
Security (FICA) payments, and state disability insurance taxes. The Company
shall not make any withholdings or payments of said taxes or assessments with
respect to amounts paid to Consultant hereunder; provided, however, that if
required by law or any governmental agency, the Company shall withhold such
taxes or assessments from amounts due Consultant, and any such withholding shall
be for Consultant’s account and shall not be reimbursed by the Company to
Consultant. Consultant expressly agrees to make all payments of such taxes, as
and when the same may become due and payable with respect to the compensation
earned under this Agreement.

6. Confidentiality. Consultant agrees that Consultant will not, except when
required by applicable law or order of a court, during the term of this
Agreement or thereafter, disclose directly or indirectly to any person or
entity, or copy, reproduce or use, any Trade Secrets (as defined below) or
Confidential Information (as defined below) or other information treated as
confidential by the Company known, learned or acquired by the Consultant during
the period of the Consultant’s engagement by the Company. For purposes of this
Agreement, “Confidential Information” shall mean any and all Trade Secrets,
knowledge, data or know-how of the Company, or of third parties in the
possession of the Company, and any nonpublic technical, training, financial
and/or business information treated as confidential by the Company, whether or
not such information, knowledge, Trade Secret or data was conceived, originated,
discovered or developed by Consultant hereunder. For purposes of this Agreement,
“Trade Secrets” shall include, without limitation, any formula, concept,
pattern, processes, designs, device, software, systems, list of customers,
training manuals, marketing or sales or service plans, business plans, marketing
plans, financial information, or compilation of information which is used in the
Company’s business. Any information of the Company which is not readily
available to the public shall be considered to be a Trade Secret unless the
Company advises Consultant in writing otherwise. Consultant acknowledges that
all of the Confidential Information is proprietary to the Company and is a
special, valuable and unique asset of the business of the Company, and that
Consultant’s past, present and future engagement by the Company has created,
creates and will continue to create a relationship of confidence and trust
between the Consultant and the Company with respect to the Confidential
Information. Furthermore, Consultant shall immediately notify the Company of any
information which comes to his attention which might indicate that there has
been a loss of confidentiality with respect to the Confidential Information. In
such event, Consultant shall take all reasonable steps within his power to limit
the scope of such loss.

7. Return of the Company‘s Proprietary Materials. Consultant agrees to deliver
promptly to the Company on termination of this Agreement for whatever reason, or
at any time the Company may so request, all documents, records, artwork,
designs, data, drawings, flowcharts, listings, models, sketches, apparatus,
notebooks, disks, notes, copies and similar repositories of Confidential
Information and any other documents of a confidential nature belonging to the
Company, including all copies, summaries, records, descriptions, modifications,
drawings or adaptations of such materials which Consultant may then possess or
have under his control. Concurrently with the return of such proprietary
materials to the Company, Consultant agrees to deliver to the Company such
further agreements and assurances to ensure the confidentiality of proprietary
materials. Consultant further agrees that upon termination of this Agreement,
Consultant shall not retain any document, data or other material of any
description containing any Confidential Information or proprietary materials of
the Company.

8. Assignment of Proprietary Rights. Other than the Proprietary Rights listed on
the Schedule attached hereto, Consultant hereby assigns and transfers to the
Company all right, title and interest that Consultant may have, if any, in and
to all Proprietary Rights (whether or not patentable or copyrightable) made,
conceived, developed, written or first reduced to practice by Consultant,
whether solely or jointly with others, during the period of Consultant’s
engagement by the Company which relate in any manner to the actual or
anticipated business or research and development of the Company, or result from
or are suggested by any task assigned to Consultant or by any of the work
Consultant has performed or may perform for the Company.

Consultant acknowledges and agrees that the Company shall have all right, title
and interest in, among other items, all research information and all
documentation or manuals related thereto that Consultant develops or prepares
for the Company during the period of Consultant’s engagement by the Company and
that such work by Consultant shall be work made for hire and that the Company
shall be the sole author thereof for all purposes under applicable copyright and
other intellectual property laws. Other than the Proprietary Rights listed on
the Schedule attached hereto, Consultant represents and covenants to the Company
that there are no Proprietary Rights relating to the Company’s business which
were made by Consultant prior to Consultant’s engagement by the Company.
Consultant agrees promptly to disclose in writing to the Company all Proprietary
Rights in order to permit the Company to claim rights to which he may be
entitled under this Agreement. With respect to all Proprietary Rights which are
assigned to the Company pursuant to this Section 8, Consultant will assist the
Company in any reasonable manner to obtain for the Company’s benefit patents and
copyrights thereon in any and all jurisdictions as may be designated by the
Company, and Consultant will execute, when requested, patent and copyright
applications and assignments thereof to the Company, or other persons designated
by the Company, and any other lawful documents deemed necessary by the Company
to carry out the purposes of this Agreement. Consultant will further assist the
Company in every way to enforce any patents, copyrights and other Proprietary
Rights of the Company.

9. Trade Secrets of Others. Consultant represents to the Company that his
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information or trade secrets
acquired by Consultant in confidence or in trust prior to its engagement by the
Company, and Consultant will not disclose to the Company, or induce the Company
to use, any confidential or proprietary information or material belonging to
others. Consultant agrees not to enter into any agreement, either written or
oral, in conflict with this Agreement.

10. Other Obligations. Consultant acknowledges that the Company, from time to
time, may have agreements with other persons which impose obligations or
restrictions on the Company regarding proprietary rights made or developed
during the course of work thereunder or regarding the confidential nature of
such work. Consultant agrees to be bound by all such obligations and
restrictions and to take all action necessary to discharge the obligations of
the Company thereunder.

11. Independent Contractor. Consultant is an independent contractor and shall
not be deemed to be an employee or agent of the Company for any purpose
whatsoever.

12. Indemnification.

(a) Consultant shall, at his own expense, defend, indemnify and hold harmless
the Company and its employees, officers, directors, licensees and agents from
and against any and all liabilities, claims, actions, losses, costs and expenses
(including reasonable attorneys’ fees and disbursements) (collectively,
“Claims”) relating to or arising out of Consultant’s actual or alleged
(i) infringement of any United States patent, foreign letters patent, license,
trademark, copyright, trade secret or any other proprietary right; (ii) breach
of this Agreement or any other agreement; (iii) violation of any law, statute,
ordinance, order, rule or regulation; or (iv) act or omission in connection with
the performance of any of the services called for by this Agreement, or any
negligence or intentional misconduct in connection with such performance;
provided, however, the foregoing shall not apply to any portion of such Claims
to the extent it is found to have resulted primarily and directly from the
Company’s actual violation of any law, statute, ordinance, order, rule or
regulation or to the extent such Claim is found to be primarily and directly
based upon written information provided by the Company to Consultant.

(b) The Company shall, at its own expense, defend, indemnify and hold harmless
the Consultant from and against any and all Claims (i) relating to or arising
out of the Company’s actual or alleged violation of any law, statute, ordinance,
order, rule or regulation; or (ii) to the extent such Claim is primarily and
directly based upon written information provided by the Company to Consultant;
provided, however, the foregoing shall not apply to any portion of such Claims
to the extent it is found to have resulted primarily and directly from
Consultant’s (A) infringement of any United States patent, foreign letters
patent, license, trademark, copyright, trade secret or any other proprietary
right; (B) breach of this Agreement or any other agreement; (C) violation of any
law, statute, ordinance, order, rule or regulation; or (D) act or omission in
connection with the performance of any of the services called for by this
Agreement, or any negligence or intentional misconduct in connection with such
performance.

13. Non-Solicit. Consultant will not, during the term this Agreement and for one
year thereafter, directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant, or otherwise) with or through any individual or entity: (i) employ,
engage or solicit for employment any individual who is, or was at any time
during the twelve-month period immediately prior to the termination of this
Agreement for any reason, an employee of the Company, or otherwise seek to
adversely influence or alter such individual’s relationship with the Company; or
(ii) solicit or encourage any individual or entity that is, or was during the
twelve-month period immediately prior to the termination of this Agreement for
any reason, a customer or vendor of the Company to terminate or otherwise alter
his, her or its relationship with the Company or any of its affiliates.

14. Equitable Remedies. In the event of a breach or threatened breach of the
terms of this Agreement by Consultant, the parties hereto acknowledge and agree
that it would be difficult to measure the damage to the Company from such
breach, that injury to the Company from such breach would be impossible to
calculate and that monetary damages would therefore be an inadequate remedy for
any breach. Accordingly, the Company, in addition to any and all other rights
which may be available, shall have the right of specific performance, injunctive
relief and other appropriate equitable remedies to restrain any such breach or
threatened breach without showing or proving any actual damage to the Company.

15. Governing Law. This Agreement shall be governed, construed and interpreted
in accordance with the internal laws of the State of California. In the event a
judicial proceeding is necessary, the sole forum for resolving disputes arising
under or relating to this Agreement are the Municipal and Superior Courts for
the County of Los Angeles, California or the Federal District Court for the
Central District of California and all related appellate courts, and the parties
hereby consent to the jurisdiction of such courts, and that venue shall be in
Los Angeles County, California.

16. Entire Agreement: Modifications and Amendments. The terms of this Agreement
are intended by the parties as a final expression of their agreement with
respect-to such terms as are included in this Agreement and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Schedule
referred to in this Agreement is incorporated into this Agreement by this
reference. This Agreement may not be modified, changed or supplemented, nor may
any obligations hereunder be waived or extensions of time for performance
granted, except by written instrument signed by the parties or by their agents
duly authorized in writing or as otherwise expressly permitted herein.

17. Attorneys Fees. Should any party institute any action or proceeding to
enforce this Agreement or any provision hereof, or for damages by reason of any
alleged breach of this Agreement or of any provision hereof, or for a
declaration of rights hereunder, the prevailing party in any such action or
proceeding shall be entitled to receive from the other party all costs and
expenses, including reasonable attorneys’ fees, incurred by the prevailing party
in connection with such action or proceeding.

18. Prohibition of Assignment. This Agreement and the rights, duties and
obligations hereunder may not be assigned or delegated by Consultant without the
prior written consent of the Company. Any assignment of rights or delegation of
duties or obligations hereunder made without such prior written consent shall be
void and of no effect.

19. Binding Effect: Successors and Assignment. This Agreement and the provisions
hereof shall be binding upon each of the parties, their successors and permitted
assigns.

20. Validity. This Agreement is intended to be valid and enforceable in
accordance with its terms to the fullest extent permitted by law. If any
provision of this Agreement is found to be invalid or unenforceable by any court
of competent Jurisdiction, the invalidity or unenforceability of such provision
shall not affect the validity or enforceability of all the remaining provisions
hereof.

21. Notices. All notices and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed duly given if delivered
personally or by telecopy or mailed by registered or certified mail (return
receipt requested) or by Federal Express or other similar courier service to the
parties at the following addresses or (at such other address for the party as
shall be specified by like notice):

(i) If to the Company:

VIASPACE Inc.
171 N. Altadena Dr.

Pasadena, CA 91107

Tel: (626) 768-3360

Fax: (626) 578-9063

Attn: Legal Department

(ii) If to the Consultant:

Denda Associates Co. Ltd

Yaesu Dai Bldg. 7F

1-1-1 Kyobashi, Chuo-Ku

Tokyo 104-0031 Japan
Tel: +81-3-3231-2701
Fax: +81-3-3231-2703
Attn: Norman Denda

Any such notice, demand or other communication shall be deemed to have been
given on the date personally delivered or as of the 5 days of the date mailed,
as the case may be.

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

Consultant

     /S/ NOBUYUKI DENDA      

Norman Denda

VIASPACE INC.

By:     /S/ CARL KUKKONEN     
Name: Carl Kukkonen
Title: CEO


2

Schedule



1.   Duties of Consultant:

Denda Associates will serve as representative of VIASPACE and its subsidiary
companies including Direct Methanol Fuel Cell Corporation (DMFCC) and Arroyo
Sciences in Japan. Denda

Associates will use best efforts to make introductions to Japanese companies
including at the top level; assist VIASPACE to schedule meetings, follow-up on
meetings, obtain information on potential business relationships, explain
DMFCC’s intellectual property position and business model, perform liaison with
the press and other functions as mutually agreeable. The Consulting Agreement is
entered into by VIASPACE Inc., but conditions contained in the Agreement cover
all VIASPACE Inc. subsidiaries including Arroyo Sciences Inc, Direct Methanol
Fuel Cell Corporation, and Ionfinity LLC.



2.   Compensation of Consultant:

Cash: $6,667 per month plus commission and bonus described below

Commission: In addition to the cash compensation, a commission will be paid
based on sales to Approved Customers and on sales of Approved Products. An
Approved Customer is a customer that is approved in advance in writing by
VIASPACE, and that Denda Associates has visited at least twice on behalf of
VIASPACE subsequent to such written approval. An Approved Product is a product
such as a DMFCC fuel cartridge that an Approved Customer agrees to use, but may
not be sold directly to the OEM. In order to qualify for a commission, the
initial sales to the Approved Customer must occur within twelve months of the
termination of this Agreement or a contract for an Approved Product must be
signed within six months of the termination of this Agreement. Commissions for
an Approved Customer or for an Approved Product by such Approved Customer are
payable for a period of four years from the date on which VIASPACE approved such
customer in writing . For the avoidance of doubt, commissions are payable after
the termination of this Agreement, provided that this Agreement was not
previously terminated for cause by VIASPACE.

The commission rate in any year (measured from the date of this Agreement) is
initially 5% until a total commission of $40,000, in the aggregate, has been
received by Denda Associates. After that, the commission rate is then reduced to
3%.

The commission rate is based on total development funding and product sales,
except for Approved Product cartridge sales. For cartridge sales, the commission
is based on the difference between the revenue received by DMFCC for the
cartridge and the amount paid by DMFCC to obtain it.

Bonus: The following bonuses are available to Denda Associates if milestones
described in the following are met within 12 months of the signing of this
agreement:

1. Upon signing of the first publicly acknowledged cartridge supply agreement
with an OEM, VIASPACE will recommend to the Board of Directors that Denda
Associates be granted 50,000 shares of VIASPACE unregistered / restricted stock.
25,000 shares will be recommended for subsequent publicly acknowledged cartridge
supply agreements.

2. Upon signing of a publicly acknowledged contract exceeding $100,000, VIASPACE
will recommend to the Board of Directors that Denda Associates be granted 25,000
shares of VIASPACE unregistered / restricted stock.

The term of this Agreement is automatically renewed unless notified 60 days
prior to expiration of the agreement.

3. Proprietary Rights of Consultant: None

4. Expenses: Any expenses to be charged to VIASPACE must be approved in advance.

3